Citation Nr: 9921725	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing 
loss.

2. Entitlement to a compensable rating for residuals of 
urethroplasty.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served a period of active duty with the United 
States Army from May 1962 to May 1964, and two periods of 
active duty with the United States Navy from August 1967 to 
May 1969 and August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record indicates that the November 1996 decision of the 
Hearing Officer addressed the issue of service connection for 
tinnitus.  A supplemental statement of the case was issued 
that month, but no timely appeal was perfected and that 
matter is not before the Board.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran currently has Level II hearing acuity 
bilaterally.

3. The service-connected residuals of urethroplasty are 
manifested by voiding 3 to 4 times during the day and 
night with hesitancy, dysuria and decreased stream. 



CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VII, Diagnostic Code 6100 (effective before and after 
June 10, 1999).

2. The criteria for a 20 percent disability rating, but no 
higher, for residuals of urethroplasty have been met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.20, 
4.115b, Diagnostic Code 7516 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims Generally

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).


I. Bilateral Hearing Loss

Background

Service medical records show an onset of high frequency 
bilateral hearing loss during the veteran's third period of 
active duty.  Service connection was granted by Rating 
Decision in March 1986 and a 0 percent evaluation was 
assigned.

On VA audiometric evaluation in May 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
20
35
LEFT
15
15
15
30
45

The average pure tone threshold (for 1000 to 4000 Hertz) was 
20 in the right ear and 26 in the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 92 percent in the left ear.  The 
assessment was hearing within normal limits, right ear, high 
frequency sensorineural hearing loss, left ear, constant 
bilateral loud tinnitus.


On the authorized audiological evaluation in July 1995, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
30
40
LEFT
15
20
25
35
55

The average pure tone threshold (for 1000 to 4000 Hertz) was 
28 in the right ear and 34 in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 94 percent in the left ear.  The 
examiner noted the presence of tinnitus with onset in 1983.  
The diagnoses were sensorineural hearing loss left ear, 
conductive hearing loss right ear and continuous tinnitus in 
both ears.

The veteran appeared before a Hearing Officer in September 
1996.  He testified that he was exposed to loud noises during 
active duty with the Army as a member of the infantry, and in 
the Navy where he worked just below the flight deck on an 
aircraft carrier.  He claimed that the hearing loss was worse 
in his left ear than his right and he related that he had 
been hospitalized for two head injuries since separation from 
active duty.

On the authorized audiological evaluation in June 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
35
60
LEFT
15
15
25
35
60

The average pure tone threshold (for 1000 to 4000 Hertz) was 
33 in each ear.  Speech audiometry revealed speech 
recognition ability of 90 percent in both ears.  The 
audiologist's diagnoses were sensorineural hearing loss in 
both ears secondary to acoustic trauma, and tinnitus present 
in both ears, constant, high pitched ring which interferes 
with sleep an concentration.  After review of the test 
results and a physical examination, a VA otolaryngologist 
gave similar diagnoses.

Criteria and Analysis

Service connection is in effect for bilateral hearing loss.  
Effective June 10, 1999, during the pendency of this appeal, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Although the RO did not consider the change in regulation, 
the Board concludes that this is not prejudicial as the 
change in regulation has no effect on the outcome of the 
veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds, therefore, that this decision is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to 
June 10, 1999).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment were to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this case, the August 1998 VA audiometric examination 
reflects the greatest degree of hearing impairment, with 
literal designations of Level II hearing acuity bilaterally.  
See 38 C.F.R. § 4.87, Table VI (effective prior to 
June 10, 1999).  Therefore, the Board finds entitlement to a 
compensable rating under the old rating criteria is not 
warranted.

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.   See 38 C.F.R. § 4.85 
(effective after June 10, 1999).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear, but 
when impaired hearing is service-connected in only one ear 
the non-service-connected ear is assigned a Roman Numeral 
designation of I, unless the claim involves bilateral total 
deafness.  Id.

Under the current version of the Ratings Schedule, the Board 
finds that the results of the veteran's most recent 
audiometric testing do not demonstrate that the veteran's 
bilateral hearing loss warrants a compensable disability 
evaluation under the Ratings Schedule.  The most recent valid 
audiometric test results in literal designations of Level II 
hearing acuity bilaterally.  See 38 C.F.R. § 4.87, Table VII.  
The application of the Ratings Schedule as described in 
Lendenmann establishes no more than a noncompensable rating 
for bilateral hearing loss.  As such, the Board finds that a 
compensable evaluation for bilateral hearing loss under 
either the old or current version of the Ratings Schedule is 
not warranted.

The Board notes the veteran's contention that his hearing 
loss warrants a compensable rating, but he is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
II. Residuals of Urethroplasty

Factual Background

Service medical records indicate that the veteran was treated 
for a sexually transmitted disease during his first period of 
active duty.  Subsequent service medical records show that 
the veteran was treated for dysuria, hematuria, difficulty 
voiding, non-specific urethritis and urethral stricture 
requiring intermittent urethral dialations.  In November 1972 
and March 1973 the veteran underwent a two stage Turner-
Warwick urethroplasty.  Records of enlistment and separation 
examinations show that the veteran reported frequent or 
painful urination and kidney stone[s] or blood in his urine.  
There is no evidence of treatment from 1973 to August 1985 
when the veteran underwent a VA examination in conjunction 
with his original claim for service connection.  Service 
connection for residuals of urethroplasty was granted with a 
noncompensable evaluation assigned in March 1986.

Outpatient records show that the veteran was treated for a 
four month history of discomfort, frequency and urgency with 
urination in May 1994.  He reported nocturia with a frequency 
of 4 to 5 times per night.  He did not report hematuria.  The 
diagnosis was chronic prostatitis.  The veteran reported 
similar complaints in August 1994, but failed to report for a 
retrograde urethrogram.

The veteran underwent a VA examination in July 1995.  He 
complained of dysuria at the start of voiding and ejaculatory 
pain.  It was reported that he had a history of alcohol 
dependence.  The diagnoses were prior urethral stricture, 
status post urethroplasty, and no evidence of urethral 
[fistula].

At the September 1996 RO hearing the veteran testified that 
he experienced slowed voiding and pain.  He testified that 
his condition was aggravated by alcohol, which he used to 
cope with tinnitus.

The veteran most recently underwent a VA genitourinary 
examination in October 1997.  The veteran reported voiding 3 
to 4 times during the day and night with hesitancy, dysuria 
and decreased stream.  Mild incontinence was reported, but 
the use of pads was not required.  The examiner noted that no 
dialations were necessary for the past several years.  The 
examiner described the effects of the symptoms on the 
veteran's life as "somewhat bothersome" due to the 
frequency of voiding.  It was noted that vaginal penetration 
with ejaculation was not a problem.  The diagnosis was 
history of urethral stricture, status post urethroplasty and 
multiple dialations, stricture may have been secondary to 
sexually transmitted diseases.

Criteria and Analysis

Service connection is in effect for residuals of 
urethroplasty, a condition not listed in the Schedule.  When 
an unlisted condition is encountered, it is permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  The RO has rated the disability as analogous to 
fistula of the bladder, which is rated as a voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b (1998), Diagnostic Code 
7516.  Voiding dysfunction is the predominant manifestation 
in this case.

The voiding dysfunctions are rated as urine leakage, 
frequency or obstructed voiding.  Urine leakage which 
requires wearing absorbent materials which must be changed 
less than 2 times per day is 20 percent disabling.  Urinary 
frequency with a daytime voiding interval between two and 
three hours or awakening to void two times per night is 10 
percent disabling.  Urinary frequency with a daytime voiding 
interval between one and two hours or awakening to void three 
to four times per night is 20 percent disabling.  Urinary 
frequency with a daytime voiding interval less than 1 hour or 
awakening five or more time per night is 40 percent 
disabling.  Urinary retention requiring intermittent or 
continuous catheterization is rated 30 percent disabling.  
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1)Post void residuals greater 
than 150 cc; (2) markedly diminished peak flow rate (less 
than 10 cc/sec)on uroflowmetry; (3) Recurrent urinary tract 
infections secondary to obstruction or (4) stricture disease 
requiring periodic dilatation every 2 to 3 months, is rated 
10 percent disabling.  Obstructive symptomatology with or 
without stricture disease requiring dilatation 1 to 2 times 
per year is rated zero percent disabling.  38 C.F.R. § 
4.115a.

The most recent VA examination noted the veteran's complaints 
of voiding 3 or 4 times during the day and night.  It is 
noted that the veteran has nonservice-connected prostatitis 
and has admitted to alcohol dependency, either of which could 
account for some of the urinary frequency.  In addition, 
testing has not revealed objective evidence of current 
objective findings related to the service-connected 
disability.  However, none of the clinicians have attributed 
a nonservice-connected condition as a factor in the urinary 
frequency.  Resolving doubt in the veteran's favor, the 
criteria for a twenty percent evaluation are met.  Since the 
overall evidence does not support findings of greater urinary 
frequency or other sufficient evidence of a voiding 
dysfunction, a higher rating is not established.  

Conclusion

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a compensable evaluation for bilateral hearing loss or 
an evaluation in excess of 20 percent for residuals of 
urethroplasty.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a compensable evaluation for bilateral hearing 
loss and the assignment of an evaluation in excess of 20 
percent for residuals of urethroplasty.




ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to a 20 percent rating for residuals of 
urethroplasty is granted, subject to the regulations 
pertinent to the disbursement of monetary funds.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

